DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on August 30, 2021.
Claims 2 and 12 have been amended. Claims 22-23 have been newly added. 
Claims 2-23 are pending and are presented to examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated August 30, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant has argued that Nakayama, does not teach the newly added limitations of independent claims 2 and 12 (Remarks, pages. 9-14). Applicants' arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Huh et al. (US Pub. No. 2011/0154392) and Alao et al. (US Pub. No. 2002/0108121), arts being made of record as applied herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (US Pub. No. 2011/0154392 – hereinafter Huh) in view of Alao et al. (US Pub. No. 2002/0108121 – hereinafter Alao).
  	With respect to claim 2 (currently amended), Huh teaches a system having a computing device for associating a tag of a provider device (PD) with an application of a consumer device (CD) over a network, comprising:  	a plurality of PDs in communication with a network (see figure 1 and paragraphs [0033]-[0034], the terminal device 100 transmits a service provider list requesting message for a predetermined service to the service provider list and service list providing system 200, and receives a service provider list information message including a list of service providers (e.g. 300_1-300_n) providing a predetermined service from the service provider list and service list providing system 200).   	a CD in communication with the network (see figure 1 and paragraphs [0033]-[0034], the terminal device 100 (i.e. consumer device) transmits (e.g. via internet network) a service provider list requesting message for a predetermined service to the service provider list and service list providing system 200, and receives a service provider list information message including a list of service providers providing a predetermined service from the service provider list and service list providing system 200).   	receives the list of PDs from the service in response to the service receiving the serviceID (see paragraph [0042] and figure 2, at this time, the IP address may be pre-stored in the terminal device 100, or may be designated through environment configuration and directly inputted from a user.  Further, since list information of service providers providing services of various fields may be stored in a service provider list provider 210, the service provider list requesting message includes an identifier (i.e. serviceID) for discriminating what kind of service provider information communicates an identifier (serviceID) for a service in a message using user datagram protocol (UDP) to a service provided over the network to determine a list of PDs of the plurality of PDs communicatively coupled to  the CD via a wired or wireless communication channel,  	due to an interaction of a user with a user interface of the CD, sends a request for a tag to at least one PD of the list of PDs received from the service,  	receives the tag from the at least one PD,  	selects an application for association with the tag, and  	launches the application using at least a portion of a first information determined by the CD as input  	However, in an analogous art, Alao teaches:  	communicates an identifier (serviceID) for a service in a message using user datagram protocol (UDP) to a service provided over the network to determine a list of PDs of the plurality of PDs communicatively coupled to the CD via a wired or wireless communication channel (see paragraph [0005], Interactive television systems can be used to provide a wide variety of services to viewers.  Interactive television systems are capable of delivering typical video program, streams, interactive television applications, text and graphic images, web pages and other types of information.  Interactive television systems are also capable of registering viewer actions or responses and can be used for such purposes as marketing, entertainment and education.  Users or viewers may interact with the systems by ordering advertised products or services, competing against contestants in a game show, requesting specialized information regarding particular programs, or navigating through pages of SGW establishes a link or a socket connection with a STB. To implement User Datagram Protocol (UDP), however, UDP is not performed directly. For a STB that can output UDP, encapsulates DATP on top of UDP. The DATP-encapsulated UDP is sent to the SGW.  In the case of UDP, a socket in the SGW and a socket in the STB are effectively bound together in a simulated connection on top of UDP. Through this SGW-simulated connection, DATP packets are sent from the STB to the SGW server and from the SGW server to the STB. See paragraph [0082], the DATP Protocol packet comprises a fixed size header, a variable size data payload (DAML messages) and a trailer. The Header comprises the following elements: Protocol Version Number; Packet type (Login/Logout Handshake, Ping, Data, Acknowledge, etc.); Actual Transport Info (Raw, TCP/IP, UDP, etc.); Message Sequence Number (DATP message number generated by STB or SG); Service Identifier (ID of the service to receive the data). The service id is an 8 bit identifier defined in the DATP protocol.  Session ID (Session ID is provided by SGW at handshake); Encryption Flags for encrypted sessions; and Payload Data Size. See paragraphs [0118]-[0119], DATP Name Service (DNS) provides a mapping between application server names and service identifiers. Though well known services have reserved service identifiers, a large number of user-defined service identifiers are available and can be used by various applications. The following is a description of how DNS capabilities are provided to DATP clients.  DNS is viewed as just another service from a DATP protocol standpoint.  A specific service identifier is reserved for the DNS service. The DNS service is hosted within the SGW or may be hosted elsewhere in the SP or in a STB or other client. The DATP client provides a simple API to resolve names Examiner notes: using serviceID to identify the services to client), 
  	due to an interaction of a user with a user interface of the CD, sends a request for a tag to at least one PD of the list of PDs received from the service (see paragraphs [0005]-[0008], interactive television systems can be used to provide a wide variety of services to viewers.  Interactive television systems are capable of delivering typical video program, streams, interactive television applications, text and graphic images, web pages and other types of information. Interactive television systems are also capable of registering viewer actions or responses and can be used for such purposes as marketing, entertainment and education. Users or viewers may interact with the systems by ordering advertised products or services, competing against contestants in a game show, requesting specialized information regarding particular programs, or navigating through pages of information. See paragraph [0063], the SGW enables the SP to hide the head-end operator's valuable subscriber profile database by requiring viewer information be given to a service exclusively by the network operator, and under the network operator's control.  To protect the subscriber's identity, an abstracted user identifier (i.e., session identifier) is transmitted to the service during the session that the service transmits transaction details to the SP.  The user identifier is session specific.  There can be more than one user identifier associated with a client, as when different family members use the same STB.  Each family member and the household STB can be individually assigned a viewer identifier, category, tracked as to transactions for purchases/movie requests/viewing habits/etc., and profiled by the SP Viewer Manager.  The view identifiers are made available to the ,   	receives the tag from the at least one PD (see paragraph [0046], services 200 negotiate with a network operator to offer services to subscribers via the operator's Service Platform.  As shown in FIG. 3, the network operator uses the Service Manger 238 to register the services and the negotiated business rules 222 (e.g. schedule, bandwidth requirements, service access to viewer information) associated with the service.  The Service Manager 238 stores Service data 216 (e.g. URL address, content).  Based on the business rules 222 and Service Data 216, Service Manager 238 communicates with the Broadcast Communication 234 function to retrieve the content from the content provider),    	selects an application for association with the tag (see paragraph [0183]-[0184] and figures 15-16, the User STB 212 issues a request 1810 for a page (home.asp) through HTTP request.  The Request Patcher 1424 accesses an external process/file/database/url 1812, 1814 to get user name, patches the request and sends 1816 it to the HTML2RES Compiler.  The HTML2RES Compiler sends the request 1818 to the target web site (amazon.com). The Web site computes the request and sends back 1820 the resulting HTML page to the HTML2RES Compiler.  The HTML2RES Compiler parses the file to get the image links URL and issue the requests 1822 to the web site to get 1824 the image files (logo.gif, bannerjpg).  The HTML2RES Compiler computes the TV layout for the page, compiles it into SP resource file, and sends it 1830 back to the STB.  The STB renders the HTML page on TV), and    	launches the application using at least a portion of a first information determined by the CD as input (see paragraph [0005], interactive television systems are also capable of registering viewer actions or responses and can be used for such 
  	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Huh’s teaching where a service provider list provider receives a service provider list requesting message for a service that a terminal device wants and transmits a service provider list information message including a service provider list including a service provider server providing the service to the terminal device, by determining a service to run in a consumer device/terminal using a tag as suggested by Alao, as Alao would provide an interactive television used to provide a wide variety of services to viewers.
  	With respect to claim 4 (previously presented), Alao teaches wherein the CD further launches the application using the tag as input (see paragraph [0183] and figure 15, a dynamic request for an HTML page sequence diagram is illustrated.  The Object Caches are not displayed in the Sequence diagram, being "passive" components in this interaction.  The User STB 212 issues a request 1810 for a page (home.asp) through HTTP request.  The Request Patcher 1424 accesses an external process/file/database/url 1812, 1814 to get user name, patches the request and sends 1816 it to the HTML2RES Compiler. The HTML2RES Compiler sends the request 1818 to the target web site (amazon.com). The Web site computes the request and sends 
  	With respect to claim 5 (previously presented), Alao teaches herein the CD further launches the application by starting a service (see paragraphs [0005], [0007], interactive television systems can be used to provide a wide variety of services to viewers.  Interactive television systems are capable of delivering typical video program, streams, interactive television applications, text and graphic images, web pages and other types of information.  Interactive television systems are also capable of registering viewer actions or responses and can be used for such purposes as marketing, entertainment and education. Users or viewers may interact with the systems by ordering advertised products or services, competing against contestants in a game show, requesting specialized information regarding particular programs, or navigating through pages of information. Typically, the interactive functionality of the television is controlled by a set top box (STB) connected to the television.  The STB receives a broadcast signal transmitted by the broadcast service provider, separates the interactive portion of the signal from the AN portion of the signal and decompresses the respective portions of the signal.  The STB uses the interactive information, for example, to execute an application while the AN information is transmitted to the television.  The STB may combine the AN information with interactive graphics or audio generated by the interactive application prior to transmitting the information to the   	With respect to claim 6 (previously presented), Alao teaches wherein the CD further launches the application by starting an activity (see paragraphs [0005], [0007], interactive television systems can be used to provide a wide variety of services to viewers.  Interactive television systems are capable of delivering typical video program, streams, interactive television applications, text and graphic images, web pages and other types of information.  Interactive television systems are also capable of registering viewer actions or responses and can be used for such purposes as marketing, entertainment and education. Users or viewers may interact with the systems by ordering advertised products or services, competing against contestants in a game show, requesting specialized information regarding particular programs, or navigating through pages of information. Typically, the interactive functionality of the television is controlled by a set top box (STB) connected to the television.  The STB receives a broadcast signal transmitted by the broadcast service provider, separates the interactive portion of the signal from the AN portion of the signal and decompresses the respective portions of the signal.  The STB uses the interactive information, for example, to execute an application while the AN information is transmitted to the television.  The STB may combine the AN information with interactive graphics or audio generated by the interactive application prior to transmitting the information to the television.  The interactive graphics and audio may present additional information to the viewer or may prompt the viewer for input.  The STB may provide viewer input or other With respect to claim 7 (previously presented), Alao teaches wherein starting an activity comprises sending a message (see paragraph [0008], interactive television systems provide content in various content forms and communication protocols the must be understood and displayed by the STB/client that receives the information from the broadcast service provider/network operator.  Typically the client is a STB having a processor possessing limited processing power.  Translation of the various contents and protocols is beyond the limited processing capability available in the typical STB processor.  Thus there is a need for a service gateway that receives a simple communication protocol which can be easily understood by the client/STB processor and translates the simple protocol into a plurality of standard protocols used by service providers. There is also a need for a software and hardware architecture that provides adaptive control of access, content and scheduling in an interactive television environment. Furthermore, see figures 12-13 and 15-16).  	With respect to claim 8 (previously presented), Alao teaches wherein the CD further runs the application on the CD using the tag as input (see paragraph [0183] and figure 15, a dynamic request for an HTML page sequence diagram is illustrated.  The Object Caches are not displayed in the Sequence diagram, being "passive" components in this interaction.  The User STB 212 issues a request 1810 for a page (home.asp) through HTTP request.  The Request Patcher 1424 accesses an external process/file/database/url 1812, 1814 to get user name, patches the request and sends 1816 it to the HTML2RES Compiler. The HTML2RES Compiler sends the request 1818 to the target web site (amazon.com). The Web site computes the request and sends With respect to claim 9 (previously presented), Alao teaches wherein the tag comprises a universal resource locator (URL) (see paragraphs [0046], [0125], [0174], [0177], [0183]-[0184] and figures 12, 15-16, URL).
  	With respect to claim 10 (previously presented), Alao teaches wherein the CD comprises a smart phone (see paragraph [0009], cell phones).  	With respect to claim 11 (previously presented), Alao teaches wherein the PD comprises a set-top box (see paragraph [0007], set top box (STB) connected to the television).
 	With respect to claim 22 (new), Alao teaches wherein the CD communicates the message to the service and one or more other services using multicast UDP (see paragraph [0031], [0116]- [0117], multicast). 	With respect to claims 12, 14-21 and 23, the claims are directed to a method that corresponds to the system recited in claims 2, 4-11 and 22, respectively (see the rejection of claims 2, 4-11 and 22 above).  	
Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huh et al. (US Pub. No. 2011/0154392) in view of Alao et al. (US .   	
  	With respect to claim 3 (previously presented), Huh in view of Alao is silent to disclose wherein the CD further downloads the application using the tag.  	However, in an analogous art, Ludvig teaches wherein the CD further downloads the application using the tag (see paragraph [0049], path_segments--Reference an object in an object carousel within the service if the DVB URL identifies a service.  If the DVB URL references an elementary stream that carries an object carousel stream, the path references an object in an object carousel whose "root" (DownloadServerlnitiate--DSI message) is sent within that elementary stream).
   	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combination of Huh and Alao, by providing to a consumer device a way to download an application using a tag as suggested by Ludvig, as Ludvig would provide dynamic content to client devices by resolving the URL/tag syntax/schema, where said URL/tag syntax/schema can be used to reference and access any type of resource.  	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claim 3, respectively (see the rejection of claim 3 above).

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192